COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


FREDDIE STOKES
                                                                MEMORANDUM OPINION *
v.     Record No. 2797-08-4                                         PER CURIAM
                                                                    MAY 19, 2009
T.W. & COMPANY, INC. AND
  WAUSAU INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Freddie Stokes, pro se, on brief).

                 (J. David Griffin; Winchester Law Group, P.C., on brief), for
                 appellees.


       Freddie Stokes (claimant) appeals an October 21, 2008 decision of the Workers’

Compensation Commission. He presents five questions (framed as statements) on appeal:

                 1. The deputy commissioner err[ed] in finding that the employer
                 met the burden of proving that the claimant has been released to
                 return to his pre-injury work at the time the employer filed [its]
                 application for hearing.

                 2. The deputy commission err[ed] in finding that outstanding
                 medical bills for Dr. Drakes and the Veteran[s] Administration
                 Hospital should not be paid.

                 3. The deputy commissioner err[ed] in finding that medical slips
                 written by [the] treating physician for “days unable to work, right
                 foot injury” should not be paid.

                 4. The deputy commissioner err[ed] in finding that temporary total
                 disability compensation should not be granted for claimant’s right
                 foot and back exacerbation of his work accident during the June
                 22, 2005 IME with Dr. Graynovsky.

                 5. The deputy commissioner err[ed] in finding that medical reports
                 provided by Dr. Graynovsky and Dr. Salata were not stale and

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
               ther[e]fore could not be use[d] as creditable reports in his decision,
               and Dr. Nwaneri[’s], the treating physician, report should have
               been [given] more creditability in this decision.

Pursuant to Rule 5A:21(b), appellees T.W. & Company, Inc. and Wausau Insurance Company

(collectively “employer”) present an additional question: “May the commission sustain as facts

finding that the claimant required no additional medical treatment for his original injury, yet

require the employer to continue to pay for treatment that multiple independent doctors have

declared unnecessary?”

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Freddie Stokes v. TW and Company, Inc., VWC File No. 215-87-55 (Oct. 21,

2008). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




                                            -2-